               Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 1 of 20



KEKER, VAN NEST & PETERS LLP
R. JAMES SLAUGHTER - # 192813
rslaughter@keker.com
JO W. GOLUB - # 246224
jgolub@keker.com
MORGAN E. SHARMA - # 313863
msharma@keker.com
JASON GEORGE - # 307707
jgeorge@keker.com
633 Battery Street
San Francisco, CA 94111-1809
Telephone:     415 391 5400
Facsimile:     415 397 7188

Attorneys for Defendant
LYFT, INC.
                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA

                                   SAN FRANCISCO DIVISION

D. BRUNNER, JR.,                                Case No. 3:19-cv-04808

                  Plaintiff,                    DEFENDANT LYFT, INC.’S NOTICE OF
                                                MOTION AND MOTION TO COMPEL
          v.                                    INDIVIDUAL ARBITRATION AND
                                                DISMISS CLAIMS; MEMORANDUM OF
LYFT, INC.,                                     POINTS AND AUTHORITIES IN
                                                SUPPORT THEREOF
                  Defendant.
                                                Date:  November 14, 2019
                                                Time: 10:00 a.m.
                                                Judge: Hon. Vince Chhabria
                                                Room: Courtroom 4 – 17th Floor

                                                Date Filed: August 14, 2019

                                                Trial Date: None set




   DEFENDANT LYFT, INC.’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                    DISMISS CLAIMS
                                  Case No. 3:19-cv-04808
1345430
            Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 2 of 20



TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
          PLEASE TAKE NOTICE that on November 14, 2019, at 10:00 a.m., or as soon

thereafter as this matter can be heard, in the courtroom of the Honorable Vince Chhabria, located

in Courtroom 4, 17th Floor of the United States Courthouse, 450 Golden Gate Avenue, San

Francisco, California, 94102, Defendant Lyft, Inc. will and hereby does move this Court to

compel individual arbitration of Plaintiff Donald Brunner, Jr.’s claims and to dismiss this suit.

                  Motion to Compel Individual Arbitration and Dismiss Claims
          Defendant Lyft, Inc. (“Lyft”) respectfully moves this Court to compel individual

arbitration of Brunner’s claims pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq.

Brunner entered into an agreement with Lyft to arbitrate on an individual basis all claims and

disputes with Lyft, including the claims asserted in this action. The Federal Arbitration Act

mandates enforcement of Brunner’s agreement to arbitrate. Lyft has not defaulted on or waived

its right to compel arbitration of these claims. Additionally, Lyft moves to dismiss all claims.

          This motion is based on this Notice of Motion and Motion; the supporting Memorandum

of Points and Authorities; the Declarations of Oluwabukunmi Ayanbule, Jeannie Lieu, and

Candace Bertoldi, and the exhibits thereto; the pleadings, records, and other papers on file in this

action; and any such further evidence or arguments as may be presented at or before the hearing.

                                                        Respectfully submitted,

Dated: September 12, 2019                                 KEKER, VAN NEST & PETERS LLP


                                                  By:     /s/ Jo W. Golub
                                                          R. JAMES SLAUGHTER
                                                          JO W. GOLUB
                                                          MORGAN SHARMA
                                                          JASON GEORGE

                                                          Attorneys for Defendant LYFT, INC.




     DEFENDANT LYFT, INC’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                     DISMISS CLAIMS
                                   Case No. 3:19-cv-04808
1345430
               Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 3 of 20




                                                  TABLE OF CONTENTS
                                                                                                                                 Page No.



MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS CLAIMS...................1

I.        INTRODUCTION ...............................................................................................................1

II.       FACTUAL AND PROCEDURAL BACKGROUND.........................................................2

          A.        Brunner agreed to arbitrate his claims. ....................................................................2
          B.        OG files 107 arbitration demands which Lyft has vigorously defended in
                    arbitration for nearly a year......................................................................................4

          C.        The AAA Fees for Groups 3, 4, and 5 were not yet due at the time Brunner
                    withdrew his claim over a $1,900 filing fee. ...........................................................5

          D.        Brunner suddenly, and without prior warning, withdraws his arbitration
                    claims in an ex parte communication to the AAA. ..................................................7

III.      ARGUMENT .......................................................................................................................9

          A.        Lyft has not waived its right to compel arbitration of Brunner’s claims. ..............10

                    1.         Lyft has not acted inconsistently with its right to compel
                               arbitration. ..................................................................................................10

                    2.         Brunner has not and will not suffer prejudice by having his claims
                               compelled back to arbitration.....................................................................13

          B.        The arbitration agreement is valid and enforceable and requires Brunner to
                    arbitrate his claims on an individual basis. ............................................................14
IV.       CONCLUSION ..................................................................................................................15




                                                                      i
       DEFENDANT LYFT, INC.’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                        DISMISS CLAIMS
                                      Case No. 3:19-cv-04808
1345430
             Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 4 of 20



                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

AT&T Mobility v. Concepcion
  563 U.S. 333 (2011) .................................................................................................................15

Brown v. Dillard’s, Inc.
   430 F.3d 1004 (9th Cir. 2005) .................................................................................................10

DIRECTV, Inc. v. Imburgia
   136 S. Ct. 463 (2015) ...............................................................................................................15

Epic Sys. Corp. v. Lewis
   138 S. Ct. 1612 (2018) .............................................................................................................15

Frank v. Sirius XM Radio, Inc.
   No. SACV 12-00415-CJC, 2012 WL 12897997 (C.D. Cal. July 25, 2012) ............................12

Freeman v. SmartPay Leasing, LLC
   771 F. App’x 926 (11th Cir. 2019) ..........................................................................................10

Green Tree Fin. Corp.-Ala. v. Randolph
   531 U.S. 79 (2000) ...................................................................................................................14

Imagenetix, Inc. v. GNC Holdings, Inc.
   No. 12-CV-89-H (RBB), 2013 WL 12114630 (S.D. Cal. Jan. 28, 2013)..........................10, 12

McLellan v. FitBit, Inc.
  No. 3:16-cv-00036-JD, 2018 WL 3549042 (N.D. Cal. July 24, 2018) ...................................14

Newirth by and through Newirth v. Aegis Senior Cmtys., LLC
   931 F.3d 935 (9th Cir. 2019) .............................................................................................10, 11

Pre-Paid Legal Servs. Inc. v. Cahill
   786 F.3d 1287 (10th Cir. 2015) .........................................................................................10, 12

Richards v. Ernst & Young, LLP
   744 F.3d 1072 (9th Cir. 2013) .................................................................................................10

Shearson/Am. Express, Inc. v. McMahon
   482 U.S. 220 (1987) .................................................................................................................14

Sink v. Aden Enters, Inc.
   352 F.3d 1197 (9th Cir. 2003) .....................................................................................10, 12, 14


                                                                    ii
    DEFENDANT LYFT, INC.’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                     DISMISS CLAIMS
                                   Case No. 3:19-cv-04808
1345430
              Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 5 of 20



Sovak v. Chugai Pharm. Co.
   280 F.3d 1266 (9th Cir. 2002) .................................................................................................10

Willick v. Napoli Bern Ripka & Assocs, LLP
   No. CV 15-00652-AB (Ex), 2015 WL 12765469 (C.D. Cal. Aug. 20, 2015) .........................11

Statutes

Cal. Bus. & Prof. Code §17200 et seq. ............................................................................................2

FAA § 3..........................................................................................................................................10

Fair Labor Standards Act, 29 U.S.C. § 201 et seq. ..........................................................................2




                                                                        iii
    DEFENDANT LYFT, INC.’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                     DISMISS CLAIMS
                                   Case No. 3:19-cv-04808
1345430
            Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 6 of 20



                     MEMORANDUM OF POINTS AND AUTHORITIES

I.        INTRODUCTION
          The claims brought by Plaintiff Donald Brunner, Jr. (“Brunner”) are subject to mandatory

binding arbitration pursuant to the parties’ valid and enforceable arbitration agreement. His

demand was one of over 100 arbitration demands filed against Lyft in the past 11 months by

Plaintiff’s counsel. All of these claimants’ demands have been assigned to arbitrators, including

Brunner’s claims; and 24 of these claimants have arbitration hearings already scheduled to

adjudicate their claims.

          Lyft has actively engaged in defending these claims over the past 11 months. Moreover,

Lyft and claimants’ counsel have been in near-constant communication with the American

Arbitration Association (“AAA”), the arbitrators, and each other about not only the claims that

are in active phases of arbitration, but also the claims that are waiting to be scheduled for

preliminary conferences. During this time, counsel for the parties and the AAA have exchanged

hundreds of emails and participated in dozens of meet-and-confer calls, telephonic preliminary

conferences, telephonic status conferences, and telephonic hearings while working to resolve

these demands. Both parties have exchanged discovery, taken depositions, and filed extensive

briefing.

          Despite near constant communication about these claimants’ demands, and without any
forewarning, Plaintiff’s counsel withdrew Brunner’s arbitration demand in an ex parte

communication to the AAA on which Lyft’s counsel was not even copied. Plaintiff’s counsel

based this withdrawal on the false allegation that Lyft had “defaulted” in arbitration by not

remitting a $1,900 filing fee. That allegation is based on a stilted recitation of the procedural

history that is contrived by Brunner’s counsel to achieve an end-run around the mandatory

arbitration Brunner’s claims.

          The AAA has confirmed that the filing fee for Brunner’s claim was not past due.

Importantly, the AAA noted that it was still “actively administrating groups 1 and 2” (earlier

filed claims), “had not proceeded with administration on groups 3, 4, and 5,” and “[t]hus, had not

                                                  1
     DEFENDANT LYFT, INC.’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                      DISMISS CLAIMS
                                    Case No. 3:19-cv-04808
1345430
            Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 7 of 20



circulated an invoice for Respondent’s portion of the fees for group 3, which includes Mr.

Brunner’s claims.” Indeed, the AAA expressly stated that it was waiting to re-circulate an

invoice for the remaining fees for groups 3, 4, and 5, until after Claimants paid the initial filing

fees for groups 4 and 5. Claimants paid those fees on August 16, 2019—two days after Brunner

withdrew his arbitration demand and filed this suit. On August 21, 2019, the AAA emailed Lyft

an invoice for the initial fees due for groups 3, 4, and 5, and Lyft promptly paid those fees.

          Brunner concedes he is “subject to the arbitration agreement contained in Lyft’s [Terms

of Service].” Complaint, Dkt. 1 (“Compl.”). ¶ 14. As detailed below, Lyft has cooperated fully

in the arbitration process, and any delay in the delivery of arbitration fees payable to the AAA

was the result of the AAA’s procedures or simple miscommunication. Simply put, Brunner

cannot meet his heavy burden to prove Lyft defaulted under the arbitration agreement or

somehow waived its right to compel arbitration of Brunner’s claims. The Court should therefore

compel Brunner’s claims back to arbitration pursuant to Lyft’s mandatory arbitration agreement,

and dismiss this action.

II.       FACTUAL AND PROCEDURAL BACKGROUND
          Lyft is a peer-to-peer ridesharing platform (the “Lyft Platform”) that uses a mobile-phone

application (the “Lyft App”) to connect passengers who need rides with drivers who are willing

to provide them. Brunner is a driver who uses the Lyft Platform to identify riders in need of

rides within California. Brunner alleges that Lyft misclassified him as an independent contractor

instead of as an employee and, as a result, failed to comply with the Fair Labor Standards Act, 29

U.S.C. §201 et seq. (“FLSA”), various provisions of the California Labor Code, the California

Industrial Welfare Commission’s Wage Order 9-2001, and Cal. Bus. & Prof. Code §17200 et

seq. (“UCL”).

          A.     Brunner agreed to arbitrate his claims.
          Brunner alleges that he has used the Lyft Platform to provide rides within California

since March 2016. Compl. ¶ 12. Use of the Lyft Platform via the Lyft App is governed by the

Terms of Service (“Terms”), which is a contract between Lyft and the driver. See Ayanbule

                                                   2
      DEFENDANT LYFT, INC.’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                       DISMISS CLAIMS
                                     Case No. 3:19-cv-04808
1345430
            Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 8 of 20



Decl. ¶ 6; Lieu Decl. Ex. A. Agreeing to the Terms is, and always has been, a condition of using

the Lyft Platform. See Ayanbule Decl. ¶ 6; Lieu Decl. Ex. A. Drivers consent to the Terms

electronically through the Lyft App or website. Ayanbule Decl. ¶ 5. Lyft periodically updates

the Terms. Id. ¶ 7. At all relevant times, those updates have been communicated to drivers, who

were required to re-consent in order to continue offering rides through the Lyft App. Id.

          The February 6, 2018 Terms require individual arbitration of “ALL DISPUTES AND

CLAIMS BETWEEN US,” including “any dispute, claim or controversy, whether based on past,

present, or future events, arising out of or relating to: this Agreement and prior versions

thereof . . . , the Lyft Platform, the Services . . . your relationship with Lyft, . . . any payments

made or allegedly owed to you . . . any city, county, state or federal wage-hour law, trade secrets,

unfair competition, compensation, breaks and rest periods, expense reimbursement, . . . .” Lieu

Decl., Ex. A § 17(a).1 The Terms also provide that claims may be brought “ONLY IN AN

INDIVIDUAL CAPACITY” and the “arbitrator may award declaratory or injunctive relief only

in favor of the individual party seeking relief and only to the extent necessary to provide relief

warranted by that party’s individual claims.” Id. § 17(b). Finally, the arbitration provision

provides driver and driver applicants with the ability to opt out of arbitration within 30 days of

consenting to the Terms. Id., Ex. A § 17(j).

          On May 16, 2018, Brunner consented to Lyft’s February 6, 2018 Terms.2 Ayanbule

Decl. ¶ 14 & Ex. A. Brunner failed to opt out of the arbitration agreement within thirty days in

accordance with the parties’ agreement. Lieu Decl. ¶ 7. Thus, Brunner is bound by the


1
  Other provisions in the Terms specify that arbitrations will proceed under the American
Arbitration Association’s (“AAA”) Consumer Arbitration Rules, although drivers may ask the
arbitrator to use a different set of AAA rules. Lieu Decl., Ex. A § 17(d). Drivers are entitled to
reasonable discovery and may seek “any individualized remedies that would be available in
court.” Id. § 17(d). In addition, the arbitrator may award drivers reasonable fees and costs under
applicable law, while Lyft relinquishes any right to such fees and costs. Id. § 17(e)(5)-(6).
2
  Lyft updated its Terms of Service on August 26, 2019. Lieu Decl. ¶ 8. However, Lyft has no
record of Brunner ever having agreed to those Terms. See Ayanbule Decl. Ex. A; Lieu Decl. ¶ 9.
On September 6, 2019, Brunner indicated that he wished to opt out of the arbitration provision in
the August 26, 2019 Terms. Lieu Decl. ¶¶ 10-11 & Exs. B-C. However, he never consented to
those terms, so he cannot properly opt out of them.
                                                    3
    DEFENDANT LYFT, INC.’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                     DISMISS CLAIMS
                                   Case No. 3:19-cv-04808
1345430
               Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 9 of 20



arbitration provision in the February 6, 2018 Terms. Brunner concedes in his Complaint that his

claims are subject to arbitration. Compl. ¶ 14.

          B.       OG files 107 arbitration demands which Lyft has vigorously defended in
                   arbitration for nearly a year.
          Between October 31, 2018 and July 23, 2019, the law firms of Outten & Golden (“OG”)

and Olivier, Schreiber & Chao LLP (“OSC”) (collectively, “Plaintiff’s counsel”) jointly filed

five groups of arbitration demands against Lyft, seeking to have the claims arbitrated by the

AAA, as required by Lyft’s Terms. Declaration of Candace Bertoldi (“Bertoldi Decl.”) ¶ 5 &

Exs. B-F (listing claimants in Groups 1-5). Brunner’s counsel brought these arbitration demands

on behalf of 107 drivers who have used the Lyft platform to offer rides and now claim that they

were misclassified as independent contractors. Id. ¶ 5. Brunner’s claims were filed with Group

3, on or about February 15, 2019. Id. ¶ 9 & Ex. D.

          Over the past 11 months, Lyft has vigorously defended the claims filed by Plaintiff’s

counsel. The Group 1 arbitrations are the farthest along and are set for arbitration hearings in

November, January, and February. Id. ¶¶ 20-97. Almost all of the arbitrators assigned to Group

2 claimants have conducted or set preliminary conferences and half have set hearing dates for

March and April 2020. See id., Ex. A. Claimants in Groups 3, 4, and 5 have been assigned to

arbitrators after the parties exchanged multiple arbitrator lists. Id. ¶¶ 9-11, 109-11, 119-20, 122,

126-27, 131-33, 137-39, Ex. A. Prior to filing his Complaint, Brunner’s claim was assigned a

AAA case number, grouped with three other claimants, and assigned to an arbitrator in Los

Angeles. Id. ¶ 117, Ex. G. Because the AAA was still in the process of scheduling preliminary

conferences for Group 2, the AAA had not begun to administer the claims brought by Groups 3,

4 or 5. Id. ¶¶ 147. This meant that the AAA still needed to confirm arbitrator appointments,

solicit arbitrator disclosures, assign case numbers to certain claims, and invoice the initial filing

and/or initial case management fees for all three groups. Id. ¶¶ 147-48.

          Throughout 2019, Lyft and Plaintiffs’ counsel have been in near-constant contact

regarding administration of these arbitrations, including hundreds of email communications,


                                                   4
   DEFENDANT LYFT, INC.’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                    DISMISS CLAIMS
                                  Case No. 3:19-cv-04808
1345430
           Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 10 of 20



dozens of meet-and-confer calls, dozens of telephonic conferences and hearings with arbitrators,

multiple disputes regarding the propriety of dispositive motions, the exchange of discovery, the

deposition of both sides’ witnesses, and a litany of other matters. See generally id. ¶¶ 14-140. In

addition, both parties’ counsel are in near-constant communication with the AAA, regarding fee

payments, conflicts issues, conference scheduling, and more. See id.

          C.     The AAA Fees for Groups 3, 4, and 5 were not yet due at the time Brunner
                 withdrew his claim over a $1,900 filing fee.
          To date, Lyft has paid the AAA more than $203,300 in initial filing fees for cases filed by

Plaintiff’s counsel, and many thousands more in case management and arbitrator fees to defend

the claims brought by Brunner’s counsel. Id. ¶¶ 6. This entire lawsuit rests solely on the

nonpayment of case management fees for Brunner’s claims, in the amount of $1,900. Notably,

those fees have since been paid along with all case management fees for Groups 3, 4, and 5,

which became due after the AAA invoiced them on August 21, 2019. Id. ¶¶ 150.

          On February 27, 2019, the AAA sent a litany of communications to Lyft related to the

arbitrations, including 12 conflict or disclosure emails for three of the four arbitrators assigned to

the group 1 claimants, as well as an invoice for Group 3. Id. ¶¶ 18-19, 38, 68, 101. Lyft’s

counsel believed the invoice was then paid. Id. ¶ 102. Over the next seven weeks, the parties

reviewed conflict disclosures for the arbitrators assigned to Group 1 claimants; engaged in

preliminary conferences for the Group 1 claimants; met and conferred regarding discovery

schedules; submitted joint stipulations regarding discovery protocols and case management; and

met and conferred regarding the selection of arbitrators for Groups 2 and 3, assignment of

claimants to arbitrators, and sequencing of substantive issues. Id. ¶ 19-97, 103-04.

          After learning that different AAA invoices were being sent to different points of contact

(some to Lyft, some to Seyfarth Shaw, and some to Keker, Van Nest & Peters), Lyft’s counsel

contacted the AAA on April 16 and April 18, 2019, to discuss a process to implement whereby

all future invoices for claims brought by Plaintiff’s counsel would be sent to Seyfarth Shaw to

ensure timely payment. Id. ¶ 105-06. During that discussion, defense counsel asked the AAA to


                                                   5
   DEFENDANT LYFT, INC.’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                    DISMISS CLAIMS
                                  Case No. 3:19-cv-04808
1345430
           Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 11 of 20



also send her any and all invoices that were still due to ensure they were promptly paid. Id. The

AAA did not send any invoices in response to the request. Id. After those calls, Lyft continued

to defend the arbitrations aggressively, including engaging in letter briefing regarding motion

practice, serving and responding to discovery, exchanging and selecting arbitrators for the

claimants in Groups 2 and 3, and beginning arbitrator selection for Group 4. Id. ¶¶ 24-37, 44-

67, 71-83, 84-97, 149.

          Two months later, on June 14, 2019, Lyft’s counsel received an email from the AAA

with an invoice dated February 27, 2019 for fees associated with the claimants in Group 3. Id.

¶ 121. Lyft’s counsel then called the AAA to ask why it did not send this invoice along in April,

when Lyft had requested all outstanding invoices. Id. Counsel asked the AAA to confirm if the

fees had actually been paid to ensure Lyft did not make duplicate payments and the AAA said it

would investigate the matter further. Id.

          Almost two weeks later, on June 25, 2019, Lyft’s counsel received an email from the

AAA indicating that the AAA was awaiting payment from Lyft in the amount of $43,700 in

order to move forward with the arbitrations of the claimants in Group 3. Id. ¶ 123, Ex. I. That

same day, Lyft’s counsel again emailed and called the AAA in order to explain that, based on

their June 14 phone call, she was still waiting for the AAA’s confirmation that this balance was

outstanding and that it had not in fact been paid. Id. ¶ 123 & Ex. J. The AAA acknowledged

that it had not followed up on Lyft’s counsel’s request in April for all unpaid invoices in a timely

manner and that he would prepare an updated invoice that would set forth a new date when the

fees would be due. Id. ¶ 124. The AAA also discussed the fact that a new AAA administrator

would soon be taking over as claims administrator for these arbitrations. Id.

          Three days later, on June 28, 2019, Plaintiff’s counsel contacted the AAA to inquire

whether Lyft had paid the outstanding fees for Group 3, and the AAA responded: “Yes we have

received the fees and applied payment to each of the cases. We will go ahead and proceed with

inviting the arbitrators to serve.” Id. ¶ 125, Ex. K (emphasis added). Meanwhile, Lyft’s counsel

and Plaintiff’s counsel were meeting and conferring regarding arbitrators for Group 4—having

                                                  6
   DEFENDANT LYFT, INC.’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                    DISMISS CLAIMS
                                  Case No. 3:19-cv-04808
1345430
           Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 12 of 20



already agreed on arbitrators for Groups 2 and 3—and the parties emailed the AAA on July 2

regarding the agreed arbitrator assignments for Group 4. Id. ¶¶ 126-28. In response to this

communication—just four days after the last one—the new AAA case administrator stated that

fees for Group 3 were still outstanding. Id. In response to this confusing shift, Plaintiff’s

counsel asked, “I thought the fees had now all been paid,” and the AAA responded, “I’m just

sorting through all of the cases today so we are all on the same page. I will send out a more

informative email once I’ve confirmed which cases are in which stage.” Id., Ex. L. On July 8,

the AAA administrator sent additional communications about fees, as well as sending the case

numbers for the Group 4 claimants. Id. ¶ 129. Because the AAA had indicated it would send

more information and an updated invoice, Lyft continued to wait. Id. ¶ 130.

          On July 10, 15, and 26, the parties continued to communicate with the AAA regarding

arbitrators for the Group 4 claimants. Id. ¶ 131-33. On July 26, Plaintiff’s counsel asked the

AAA about the status of payment for the Group 4 claimants, and the AAA responded that it was

in the process of collecting Lyft’s fees for Group 4 and would begin the appointment process

when those fees were paid. Id. ¶ 134, Ex. N. Notably, the claimants in Group 4 had not yet paid

their initial filing fees for these demands at this time. Id. Ex. S. The AAA made no comment on

any other outstanding fees. See id. ¶ 134, Ex. N. During this time, the AAA also continued to

schedule preliminary conference dates from claimants in Group 2 and continued to communicate

with the parties regarding the arbitrators for Group 3, including replacing arbitrators who had

declined appointment. Id. ¶ 135-39. No further communication came from either the AAA or

Plaintiff’s counsel regarding payment of the Group 3 fees, or fees specifically for Brunner’s

claims, prior to the filing of this complaint. See generally id. ¶ 137-43.

          D.     Brunner suddenly, and without prior warning, withdraws his arbitration
                 claims in an ex parte communication to the AAA.
          On August 14, 2019, Brunner filed the class-action complaint in this case, alleging in part

that Lyft defaulted in arbitration by failing to pay the initial case management fee for his demand

and that Lyft had therefore waived its right to compel Brunner to arbitrate his claims. Compl. ¶


                                                   7
   DEFENDANT LYFT, INC.’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                    DISMISS CLAIMS
                                  Case No. 3:19-cv-04808
1345430
           Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 13 of 20



23. The same day that Brunner filed the complaint, Plaintiff’s counsel emailed the AAA to

withdraw Brunner’s claims and did not copy defense counsel. Bertoldi Decl. ¶ 142, Ex. P.

Plaintiff’s counsel did not discuss Brunner’s intent to withdraw his claims before contacting the

AAA, nor did Plaintiff’s counsel—who had been in contact with defense counsel almost daily

for months—ever provide any notice to Lyft that it would seek judicial relief if Lyft did not pay

the initial case management fee for Brunner. Id. ¶ 141; see generally id., ¶¶ 14-140. Plaintiff’s

counsel also did not ask Lyft’s counsel to accept service of the complaint and did not give any

notice to Lyft’s counsel regarding the filing. Id. ¶ 141.

          On August 15, 2019, Lyft’s counsel received an email from the AAA, which included a

reply to Plaintiff’s email from the day before providing notice of Brunner’s decision to withdraw

his arbitration demand. Id. ¶ 142. The AAA reminded Plaintiff’s counsel to include all parties

on correspondence to the AAA and asked Lyft to respond to the withdrawal by August 19, 2019.

Id.

          That same day, Lyft’s counsel called the AAA to explain that she was still waiting for the

AAA to send an updated invoice for fees for Groups 3-5, in accordance with her request and

discussion with the AAA on June 25, 2019. Id. ¶ 143. Counsel asked the AAA to confirm that

Lyft was not past due in paying fees for Group 3, including Brunner’s demand. Id. The AAA

administrator, who had only taken over the administration of the Lyft arbitrations weeks before,

stated that he needed to investigate the matter further but agreed that it appeared that the AAA

had failed to issue a new invoice, likely because the claims were transferred from one

administrator to another. Id. The AAA administrator also stated that he believed the fees for

Group 3 were not yet due, because the AAA was still in the process of scheduling arbitrator

conferences for Group 2. Id. The AAA administrator asked Lyft to respond Plaintiff’s counsel’s

August 14th email while he looked into the matter. Id.

          On August 19, 2019, Lyft’s counsel provided a written explanation for why the fees in

the Brunner matter had not been paid; specifically, that the AAA had advised Lyft’s counsel that

no fees were past due and that it would soon send an updated invoice for Group 3 fees and any

                                                  8
      DEFENDANT LYFT, INC.’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                       DISMISS CLAIMS
                                     Case No. 3:19-cv-04808
1345430
            Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 14 of 20



other outstanding fees. Id. ¶ 144. On August 20, 2019, Plaintiff’s counsel responded and

maintained her assertion that Lyft’s conduct was inconsistent with its intent to arbitrate

Brunner’s claim. Id. ¶ 146. This, despite the fact that Lyft had negotiated with Plaintiff’s

counsel on arbitrators for Brunner and all the other claimants in Group 3, and that the AAA had

just begun to administer the Group 2 claims. Id. ¶ 143. Plaintiff’s counsel did not withdraw the

claims of any other Group 3 claimant.

          On August 21, 2019, the AAA administrator responded that the fees at issue were not

past due:

          The AAA has been actively administering groups 1 and 2 and had not proceeded
          with administration on groups 3, 4 and 5. The AAA had not received any
          communication from counsel for either party regarding the administration of Mr.
          Brunner's claim, between Claimant’s [sic] request to recirculate the invoice and
          Ms. Chao's phone call and email on August 13 and 14, 2019. Thus, we had not
          circulated an invoice for Respondent’s portion of the fees for group 3, which
          includes Mr. Brunner’s claim.
Id. ¶ 147, Ex. S. The AAA administrator also explained the AAA had billed the Group 4 and 5

claimants for their initial filing fees when the cases were transferred to him, and that it was the

AAA’s intention to then bill Lyft for its outstanding fees once the claimants’ initial fees were

received. Id. The AAA administrator’s email then confirmed that Claimants had paid their

filing fees on August 16, two days after Brunner withdrew his claim and filed this lawsuit. Id.

          The AAA separately emailed Lyft’s counsel an invoice for Group 3, 4, and 5 case

management fees on August 21, 2019, including the $1,900 fee for Brunner’s claims, and those

fees were promptly paid. Id. ¶ 150.

          In the midst of these communications, Lyft also met and conferred with Plaintiff’s

counsel regarding the filing of this Complaint, arguing that the action was improper and

premature. Id. ¶ 149, Ex. T. Plaintiff refused to dismiss the complaint and return to arbitration.

Id. ¶ 149, Ex. U.

III.      ARGUMENT
          Under any analysis, Lyft has not relinquished its right to compel Brunner to arbitrate his

claims. Lyft has at all times worked towards resolving Brunner’s claim through arbitration, as it

                                                   9
   DEFENDANT LYFT, INC.’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                    DISMISS CLAIMS
                                  Case No. 3:19-cv-04808
1345430
           Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 15 of 20



has for all of the demands filed by Plaintiff’s counsel. Lyft never suggested that it does not

intend to arbitrate Brunner’s claims, nor has its conduct prejudiced Brunner’s ability to proceed

in arbitration. Further, Lyft has not failed to perform its obligations under the arbitration

agreement, nor has it attempted to stymie resolution of these claims in arbitration. A finding of

waiver or default is inappropriate here.

          A.     Lyft has not waived its right to compel arbitration of Brunner’s claims.
          Courts considering whether a failure to pay arbitration fees relinquishes a party’s right to

compel arbitration have analyzed this question under the doctrines of both waiver and default.

See Pre-Paid Legal Servs. Inc. v. Cahill, 786 F.3d 1287, 1295 n.3 (10th Cir. 2015); Sink v. Aden

Enters, Inc., 352 F.3d 1197, 1199 (9th Cir. 2003); Imagenetix, Inc. v. GNC Holdings, Inc., No.

12-CV-89-H (RBB), 2013 WL 12114630, at *5 (S.D. Cal. Jan. 28, 2013). Regardless of which

principle is cited, the result is usually the same. See Pre-Paid, 786 F.3d at 1295 n.3; Brown v.

Dillard’s, Inc., 430 F.3d 1004, 1012 (9th Cir. 2005); Freeman v. SmartPay Leasing, LLC, 771 F.

App’x 926, 932 (11th Cir. 2019) (default in § 3 of the FAA includes waiver). Brunner alleges in

his complaint both that “Lyft has defaulted in arbitration” and that Lyft has “waived its right to

compel Plaintiff to proceed in that forum.” Compl. ¶ 23. For purposes of this motion, Lyft

applies the waiver framework but also addresses those cases considering default.

          Waiver is the intentional relinquishment or abandonment of a known right. Newirth by

and through Newirth v. Aegis Senior Cmtys., LLC, 931 F.3d 935, 940 (9th Cir. 2019). Under this

standard, Brunner must show that (1) Lyft had knowledge of its existing right to compel

arbitration; (2) Lyft acted inconsistently with that right; and (3) Brunner suffered prejudice as a

result of Lyft’s failure to pay the filing fees on a certain date. See Sovak v. Chugai Pharm. Co.,

280 F.3d 1266, 1270 (9th Cir. 2002). “Waiver of a contractual right to arbitration is not favored”

and “any party arguing waiver of arbitration bears a heavy burden of proof.” Richards v. Ernst

& Young, LLP, 744 F.3d 1072, 1074 (9th Cir. 2013).

                 1.      Lyft has not acted inconsistently with its right to compel arbitration.
          There is no concrete test to determine whether a party has engaged in acts that are

                                                   10
   DEFENDANT LYFT, INC.’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                    DISMISS CLAIMS
                                  Case No. 3:19-cv-04808
1345430
           Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 16 of 20



inconsistent with its right to arbitrate. Newirth, 931 F.3d at 941. Rather, the court considers the

totality of the party’s actions. Id.; Willick v. Napoli Bern Ripka & Assocs, LLP, No. CV 15-

00652-AB (Ex), 2015 WL 12765469, at *3 (C.D. Cal. Aug. 20, 2015).

          Taking the relevant conduct here as a whole, the Court cannot reasonably conclude that

Lyft acted inconsistently with its intent to arbitrate Brunner’s claims. As described in detail

above and in supporting Declaration of Candace Bertoldi, Lyft has been actively working

towards the arbitration of Brunner’s claim, along with all of the other 100+ claims filed by

Plaintiff’s counsel. Over a period of eleven months, Plaintiff’s counsel filed five different

groups of arbitration demands against Lyft, on behalf of 107 different claimants, including

Brunner. Bertoldi Decl. ¶ 5 & Ex. A, ¶¶ 7-11. Since the date that Lyft received the first of these

five demand letters, Lyft has, among other thing, (1) worked with Plaintiff’s counsel to agree

upon arbitrators and assign claimants to those arbitrators; (2) executed protective orders; (3)

briefed the issue of whether to permit early summary judgment motions; (4) exchanged initial

disclosures; (5) served and responded to written discovery, including expert discovery, (6)

produced voluminous documents; (7) conducted claimant depositions; (8) conducted expert

depositions; (9) argued the availability of third-party discovery; and (10) scheduled additional

deadlines for expert discovery, dispositive motions, and hearings. See id. ¶¶ 14-151. Further,

the parties have paid the fees for all claims in Groups 1-5. Id. ¶¶ 3, 6, 150.

          At no point did Lyft suggest that it did not intend to arbitrate Brunner’s claim, or that it

did not intend to pay the arbitration fees of those claimants in Brunner’s group, Group 3.3 Thus,
waiver for failure to pay fees is not appropriate where, as here, the party’s conduct does not

suggest any unwillingness to pay arbitral costs. See Willick, 2015 WL 12765469 at *4 (burden

of demonstrating waiver not met where “the email exchanges between the parties do not suggest


3
  It is worth noting that the unpaid invoice at issue here was for the fees of all Group 3 claimants.
Brunner does not explain what is distinct about Brunner’s claims such that Plaintiff’s counsel
believes Lyft has waived its right to compel arbitration as to him, but not as to any of the
remaining Group 3 claimants. Lyft intends to arbitrate Brunner’s claim, and Brunner, like all
other claimants in Group 3, has not suffered any prejudice by the way in which administration of
his arbitration demand has proceeded.
                                                    11
    DEFENDANT LYFT, INC.’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                     DISMISS CLAIMS
                                   Case No. 3:19-cv-04808
1345430
           Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 17 of 20



any unwillingness to pay arbitral costs”). Any delay in Lyft’s payment of the fees for Group 3

resulted from AAA administrative procedures or simple miscommunication. The record clearly

demonstrates that the administration of the arbitration demands brought by Plaintiff’s counsel

was well underway, but that administration had not yet begun on Groups 3, 4, or 5, other than

assigning case numbers after the parties presented claimant groupings and agreed arbitrator

assignment to AAA. The record also demonstrates that Lyft made many attempts over a several-

month period to ensure that a process was in place to receive and timely pay any unpaid invoices

and any future invoices for arbitration fees, and that Lyft had been told that fees for Group 3

claimants would be due when an updated invoice for Groups 3-5 was circulated. The mere fact

that Lyft did not immediately pay the arbitration fees for Brunner’s claims is not sufficient on its

own for a finding of waiver, particularly when Lyft has been actively engaged in the defense of

all of the arbitration demands filed by Plaintiff’s counsel. See Imagenetix, 2013 WL 12114630

at *5 (simple refusal to pay arbitration fees not sufficient for waiver where party had reasonable

explanation for not doing so).

          Further, Courts finding waiver for failure to pay fees usually rely on evidence that a party

failed to pay fees despite multiple notices that it was responsible for the costs of arbitration and

that the costs were due, and that the arbitrator entered an order finding the defendant in default or

terminating the arbitration after a failure to pay. See Frank v. Sirius XM Radio, Inc., No. SACV

12-00415-CJC (MLGx), 2012 WL 12897997, *3 (C.D. Cal. July 25, 2012) (citing Sink, 352 F.3d

1197); Pre-Paid, 786 F.3d at 1289 (finding waiver where the director of ADR Services at the

AAA repeatedly warned defendant that if he did not pay, the proceedings would be suspended).

The AAA’s response in the wake of the withdrawal of Brunner’s arbitration demands further

supports the denial of any waiver argument. Notably, the AAA did not take the position that

Lyft’s fees in the Brunner case, or in any case, were past due, nor has the AAA made any

statement to Lyft that it was in danger of default. Under these circumstances, the fact that Lyft

had not yet paid the fees for Group 3 on August 14 does not rise to the level of acts inconsistent

with its right to compel arbitration. See Frank, 2012 WL 12897997 at *3.

                                                   12
   DEFENDANT LYFT, INC.’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                    DISMISS CLAIMS
                                  Case No. 3:19-cv-04808
1345430
           Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 18 of 20



                 2.      Brunner has not and will not suffer prejudice by having his claims
                         compelled back to arbitration.
          Even if Brunner could show that Lyft acted inconsistently with its right to arbitrate his

claims (which he cannot), he has not demonstrated that he suffered any prejudice as a result.

The conduct Brunner complains of has not in any way interfered with his ability to proceed in

arbitration, and Brunner has not suffered any delay in the resolution of his claims as a result.

          The first time it was suggested to Lyft that it might still owe fees on the February 27

invoice was June 14, 2019, when Mr. Weed emailed Ms. Bertoldi with another invoice. See

Bertoldi Decl. ¶ 121 & Ex. H. The parties had reached agreement on the arbitrator assignments

for Groups 2 and 3 (which included Brunner) only 9 days earlier. Id. ¶ 117 & Ex. G. And

despite the fact that the Lyft had yet to pay these fees, Lyft still submitted these arbitrator

assignments to the AAA. Id. Moreover, as of August 14, 2019, the AAA was still working with

the Group 2 arbitrators to set preliminary conferences, so the Group 3 claimants were not far

behind—both Groups 2 and 3 had arbitrators assigned, and Group 2 had only proceeded one step

farther, to setting (and in some cases holding) preliminary conferences. Id. ¶¶ 135, 143. As of

August 14, neither Lyft nor Plaintiff’s counsel had taken any further steps even on the Group 2

arbitrations—no discovery, no briefing, no stipulations. See id. ¶¶ 135-43. Thus Brunner
cannot point to any evidence that his claim would have proceeded more quickly if Lyft had paid

the fees at some earlier date.

          Further, even if this series of events did delay Brunner’s claims, he did not suffer

prejudice as a result. The very first arbitrations involving Plaintiff’s counsel are set for hearing

in November 2019. Id. ¶ 7. There has been no delay or prejudice to Brunner, who filed his
demand months after these Group 1 claimants. Even if the Court considers the length of time

from when Lyft first received an invoice for Group 3 claimants, Brunner cannot plausibly argue

that he was prejudiced by, at most, a six-month gap in which the parties continued to meet and

confer to plan arbitration of the claims and the AAA has been actively administering claims in all

five Groups brought by Plaintiff’s counsel.

          Moreover, at no point did the AAA indicate to Lyft that it was past due on this invoice or
                                                   13
   DEFENDANT LYFT, INC.’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                    DISMISS CLAIMS
                                  Case No. 3:19-cv-04808
1345430
           Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 19 of 20



that its failure to pay would likely result in the AAA suspending or terminating the arbitration.

Thus, this case looks nothing like those in which a court finds that a failure to pay fees

constitutes waiver of the right to arbitrate. For example, in Sink, the defendant received multiple

notices that the costs were due by a certain date and that it was responsible for payment; the

defendant gave no indication as to its reason for failing to pay; the defendant did not make

genuine efforts to arrange for payment; and the arbitrator entered an order of default. 352 F.3d at

1199. Here, by contrast, Lyft has made every effort to resolve the confusion regarding the

outstanding invoice for the Group 3 claimants, and the AAA has never entered such an order.

          Waiver based on failure to pay fees is thus not appropriate, because Lyft followed up on

the arbitrator’s requests and questions, and the AAA never triggered suspension or termination

procedures for non-payment. See McLellan v. FitBit, Inc., No. 3:16-cv-00036-JD, 2018 WL

3549042, at *5 (N.D. Cal. July 24, 2018). “[A] short delay in [the payment of filing fees]

typically does not result in a material breach excusing the other side from its obligations.” Id.

          B.     The arbitration agreement is valid and enforceable and requires Brunner to
                 arbitrate his claims on an individual basis.
          Brunner concedes that he is subject to the arbitration clause in Lyft’s Terms of Service.

Compl. ¶ 14.4 Arbitration agreements governed by the FAA are presumed valid and enforceable.

Shearson/Am. Express, Inc. v. McMahon, 482 U.S. 220, 226-27 (1987). This presumption

reflects congressional intent to enact a “liberal federal policy favoring arbitration agreements.”

Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 91 (2000). Thus, the Court must enforce

the arbitration agreement according to its terms by ordering Brunner to arbitrate his claims.

          Further, when Brunner agreed to the Terms of Service, he waived his right to participate

in a class action or in class arbitration. The Terms of Service specifically provide that

          YOU AND LYFT MAY EACH BRING CLAIMS IN ARBITRATION
          AGAINST THE OTHER ONLY IN AN INDIVIDUAL CAPACITY AND
          NOT ON A CLASS, COLLECTIVE ACTION, OR REPRESENTATIVE
          BASIS (‘CLASS ACTION WAIVER’). YOU UNDERSTAND AND AGREE
          THAT YOU AND LYFT BOTH ARE WAIVING THE RIGHT TO PURSUE
4
 Brunner agreed to the arbitration provision in Lyft’s February 6, 2018 Terms of Service on
May 16, 2018. Ayanbule Decl. ¶ 14 & Ex. A; Lieu Decl. ¶ 6.
                                                   14
    DEFENDANT LYFT, INC.’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                     DISMISS CLAIMS
                                   Case No. 3:19-cv-04808
1345430
           Case 3:19-cv-04808-VC Document 19 Filed 09/12/19 Page 20 of 20



          OR HAVE A DISPUTE RESOLVED AS A PLAINTIFF OR CLASS MEMBER
          IN ANY PURPORTED CLASS, COLLECTIVE OR REPRESENTATIVE
          PROCEEDING.
Lieu Decl., Ex. A § 17(b) (emphasis added). Because this contract is governed by the FAA and

thus presumed valid and enforceable under ordinary California contract principles, this contract

provision should be upheld. And the Supreme Court has held that class-action waivers, like the

one present in Lyft’s Terms of Service, are enforceable under the FAA. See Epic Sys. Corp. v.

Lewis, 138 S. Ct. 1612, 1632 (2018); AT&T Mobility v. Concepcion, 563 U.S. 333, 344-50

(2011); DIRECTV, Inc. v. Imburgia, 136 S. Ct. 463, 468-71 (2015). The FAA “requires courts

‘rigorously’ to ‘enforce arbitration agreements according to their terms, including terms that

specify with whom the parties choose to arbitrate their disputes and the rules under which that

arbitration will be conducted.’” Epic Sys., 138 S. Ct. at 1621. Any contrary result would

fundamentally alter the nature of the arbitration to which Brunner and Lyft agreed.

IV.       CONCLUSION
          Brunner concedes that he agreed to arbitrate his claims against Lyft. Lyft has at all times

fully engaged in the arbitration of Brunner’s claims, along with the many others filed by

Plaintiff’s counsel. The Court should order Brunner to return to arbitration.



Dated: September 12, 2019                                 KEKER, VAN NEST & PETERS LLP


                                                   By:    /s/ Jo W. Golub
                                                          R. JAMES SLAUGHTER
                                                          JO W. GOLUB
                                                          MORGAN SHARMA
                                                          JASON GEORGE

                                                          Attorneys for Defendant
                                                          LYFT, INC.




                                                   15
   DEFENDANT LYFT, INC.’S NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND
                                    DISMISS CLAIMS
                                  Case No. 3:19-cv-04808
1345430
